Wise, J.
Appellant contends that the trial court was without authority to order a new election since such a remedy was not authorized by statute. The appellee argues that the trial court’s order for an election is “entirely consistent with law and this court’s prior decisions in this case. ” (Emphasis added.) Both parties rely on footnote 10 of Hitt I: “The next election for city council in Westerville will be in November 1983. Section 1, Article IX, Westerville *12Charter. As this court is without jurisdiction to order an election in this case in the absence of legislative authority, the appellant should be allowed to hold office until an election may be held in accordance with law. Mehling v. Moorehead (1938), 133 Ohio St. 395 [11 O.O. 55].” Hitt I, at 178. The operative words of footnote 10 are the “appellant should be allowed to hold office until an election may be held in accordance with law. ” (Emphasis added.) Pursuant to the Westerville Charter, the next election for the council seat at issue is scheduled for November 1985. Thus, in view of footnote 10, appellant will hold office until a successor is duly elected in the 1985 municipal election. As was clearly stated in footnote 10 of Hitt I, a “court is without jurisdiction to order an election in this case in the absence of legislative authority.” (Emphasis added.) Neither the trial court nor this court has the legislative authority to order an election in a situation such as presented by this case.
As a result of the clear holding in Hitt I that neither this court nor the trial court had jurisdiction to order an election, the judgment of the trial court is reversed, and the judgment entry ordering an election in this matter on November 8, 1983 is vacated.

Judgment reversed.

Celebrezze, C.J., W. Brown, Sweeney, Locher and C. Brown, JJ., concur.
Holmes, J., dissents.
Wise, J., of the Fifth Appellate District, sitting for J. P. Celebrezze, J.